Rothrock, J.
It will be observed that the answer- was filed some eighteen days after the time fixed by consent of. the parties. It was filed, however, eight or nine months *394before the next term of court. There is no pretense that the answer is in any way insufficient. There is the further consideration that the plaintiff introduced a new cause of action in his amendment. It should also be stated that the defendant in vacation made an application to the judge of the court below for an order extending the time for answer which was granted. It is true this application was without notice to the plaintiff. We think that under these circumstances there was no abuse of the discretion of the court in refusing the default taking into consideration the showing made in vacation, the fact that the amendment introduced a new cause of action, and, further, that no delay was occasioned by the failure to answer within the time. Courts should favor trials upon the merits.
Affirmed.